*1143OPINION.
Murdock :
The only question which we need decide is that of the March 1, 1913, value of property of the petitioner purchased in 1894 for less than the sale price and sold in 1921 for $14,000. The petitioner now contends and introduces testimony to show that that value was an amount substantially in excess of $14,000 and that therefore no gain resulted from the sale.
The testimony furnished at the hearing consisted of the depositions of two experienced real estate men of the village wherein the property was situated, both of whom stated that they were familiar with the petitioner’s property and had given testimony in the year .1909, in certain condemnation proceedings, as to the value of this particular property in 1908. We have no reason to question their honesty and we have some evidence of their ability as judges of value and of their reasons for arriving at the values they gave. It is true that on cross-examination the respondent brought out that values had increased from 1913 to 1921, but we decline to draw from this fact the inferences desired by the respondent. The testimony of these experts must therefore be given at least sufficient weight to overcome the presumption of the correctness of the Commissioner’s unexplained determination.
Judgment will he entered on notice of 15 days, under Rule 50.
Considered by Sterniiagen and Artjndell.